Title: To George Washington from James Watson, 24 April 1780
From: Watson, James
To: Washington, George


          
            May it Please Your Excellency
            Hartford 24th Aprl 1780
          
          It is my duty to inform you that I am appointed by the Genl Assembly to procure the Rum & Hay Ordered by Congress to be furnished by this State, & am refered to your Excellency for directions where to place the Magazines—There is an Issuing Comy in this Town who has Stores ready & convenient to receive the Rum; & keep it in Safety—& as it will be necessary to make some purchases immediately I shall deliver the Goods into his care ’till I am favored with your Excellency’s Orders in the case. I am with every Sentiment of Respect & Esteem Your Excellencys Most Obet & most Hume Sert
          
            J. W. Watson
          
        